Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed March 7, 2022 have been considered and are persuasive.  Claims 1 to 18 and 20 are allowed with claim 19 being cancelled. 
Reason for allowance:  Claim 1 is allowed because the prior art individual or taken as a whole does not teach the LED chips arranged on the printed circuit board including at least one column providing light in a range of 551 to 2000 nanometers, at least one column providing light in a range of 100 to 550 nanometers including multiple spaced apart cyan LED chips that provide light in a 490 to 510 nanometer range and at least one column of white light LED chips with each of the individual columns of LED chips individually powered in combination with all other features as claimed in claim 1.  Claims 2 to 15 depend on claim 1 and as such are also allowed.  Claim 16 is allowed because the prior art individual or taken as a whole does not teach two columns of LED chips  providing light in a range of 100 to 550 nanometers including multiple spaced apart cyan LED chips that provide light in a 490 to 510 nanometer range in combination with all other features as claimed in claim 16.  Claims 17 and 18 depend on claim 16 and as such are also allowed.  Claim 20 is allowed because the prior art individual or taken as a whole does not teach two columns of LED chips providing light in a range of 100 to 550 nanometers including multiple spaced apart cyan LED chips providing light in a 490 to 510 nanometer range in combination with all other features as claimed in claim 20.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875